DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowed because the closest prior art of record fails to disclose a wireless power transmission apparatus comprising: at least one switch connected to the primary resonant coil and configured to enable or disable operation of the primary resonant coil; a primary inductive coil capable of transmitting wireless power to a second type of wireless power reception apparatus via magnetic induction coupling, wherein the primary inductive coil transmits wireless power to the primary resonant coil via magnetic induction coupling when the at least one switch enables operation of the primary resonant coil; a driving circuit connected to the primary inductive coil and configured to supply a driving signal to the primary inductive coil; and a control circuit coupled with the at least one switch and configured to control the at least one switch to enable or disable the operation of the primary resonant coil based on a determination that the wireless power reception apparatus is the first type or the second type, respectively in combination with the rest of the limitations of the base claim.  Claims 10-17 are allowed because the closest prior art of record fails to disclose a primary core for use in a wireless .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849